DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/24/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/541,142 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 19-38 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized as follows:
In claim 19, by the limitation the gate-to-gate dielectric layer comprises at least one composite layer comprises at least a sub-layer of silicon oxynitride between a plurality of sub-layers of silicon oxide;
In claim 26, by the limitation the gate-to-gate dielectric structure comprises at least one composite layer between adjacent conductor layers along a vertical direction perpendicular to a top surface of the substrate, wherein the at least one composite layer comprises at least a sub-layer of silicon oxynitride in contact with a pair of sub-layers of silicon oxide;
In claim 33, by the limitation the gate-to-gate dielectric structure comprises a pair of composite layers between adjacent conductor layers along a vertical direction perpendicular to a top surface of the substrate, wherein the pair of composite layers each comprises at least a sub-layer of silicon oxynitride between a pair of sub-layers of silicon oxide.
Claims 20-25 depend on claim 19.  Claims 27-32 depend on claim 26.  Claims 34-38 depend on claim 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/REEMA PATEL/Primary Examiner, Art Unit 2812